Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/16/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 10, 11, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai (JP2012-007111A; cited in IDS received 12/16/2020). As the cited JP publication is in a non-English language, a machine-translated version of the application (attached) will be cited to.
It is noted that claims 1, 3, 4, 6, 7, 10, 11, and 14-20 are recited in the product-by-process format by use of the language, “formed by…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Regarding Claims 1, 3, 6, and 20, Sakurai teaches crosslinked polyolefin compositions derived by crosslinking a mixture of polyolefin, dicumyl peroxide, and 4,4’-thio-bis(3-methyl-6-t-buylphenol) (Abstract). 4,4’-thio-bis(3-methyl-6-t-buylphenol) is a phenolic sulfur containing antioxidant (¶ 2). Sakurai describes an embodiment in Example 1 where the compositions comprise 100 pbw LDPE with a MFR of 1.0 g/10 min and 1.54 pbw of an additive component comprised of 100 pbw dicumyl peroxide, 15.6 pbw of 4,4’-thio-bis(3-methyl-6-t-buylphenol), and 55.6 of triallyl isocyanurate (¶ 17-18; Tables 1 and 2). The composition is free of 2,4-dimethyl-4-methyl-1-pentene. The content of peroxide is equivalent to roughly 0.89 pbw of dicumyl peroxide per 100 pbw LDPE, or 8900 ppm. It is noted 8900 ppm or less is within the scope of “zero to 9,500” and “less than 16,000 – 270 * (0 to 20)” of the claims. As indicated by the instant specification, the content of peroxide by-products is approximately the same as the Sakurai’s composition is within the ranges claimed in the absence of evidence to the contrary. 
Although Sakurai does not indicate what the OIT or conductivity of the composition is, it is nevertheless noted the composition of Sakurai uses the same polyolefin (LDPE) with roughly the same MFR, uses the same peroxide (dicumyl peroxide) in roughly the same amounts, and uses the same thio antioxidant (note “4,4’-thio-bis(3-methyl-6-t-buylphenol” of Sakurai and “4,4’-thiobis(2-tertbutyl-5-methylphenol” of the examples of the specification are synonymous). The content of peroxide is roughly equivalent to 32.4 mmol –O-O- / kg composition (based on a MW of 270.4) and 7.7 mmol –OH of sulfur antioxidant / kg composition (based on a MW of 358.5), which satisfies all criteria of claims 3 and 20. The composition of Sakurai is crosslinked/pressurized at 280 degrees Celsius (¶ 18), which is substantially the same temperature described within the instant specification (Page 45). Given the same components and the same concentrations are described, the position is taken that the Sakurai necessarily exhibit such characteristics in the absence of evidence to the contrary. 
Regarding Claim 4, the composition of Sakurai is crosslinked/pressurized at 280 degrees Celsius (¶ 18). Alternatively, to the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Regarding Claims 10, 11, and 14-16, Sakurai teaches the compositions being used as insulation on power cables comprising inner semiconductor layer, insulation layer, and outer semiconductor layer in that order (¶ 6, 18). There is no apparent difference in structure between the cables of the claims and what is described by Sakurai. Accordingly, such cables are seen to be capable of being used as HV DC power cables in the absence of evidence to the contrary. See also the Sakurai’s teachings regarding the kV values and breaking values in excess of 157 kV/mm achieved by the cables at ¶ 23.
Claim Rejections - 35 USC § 103
Claim 1, 3, 4, 6, 7, 10, 11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 2012/0305284 A1).
It is noted that claims 1, 3, 4, 6, 7, 10, 11, and 14-20 are recited in the product-by-process format by use of the language, “formed by…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Regarding Claim 1, Nilsson teaches crosslinked polymer compositions (Abstract) and discloses an embodiment in Example 4 wherein the composition is obtained by crosslinking a mixture of polyolefin, sulfur containing antioxidant, and peroxide (Table 1; ¶ 264 and ¶ 270-273). The MFR of the polyolefin used is 0.7 g/10min (Table 2). The sulfur-containing antioxidant of Example 4 is 4,4-thiobis(2-tertbutyl-5-methylphenol), which is a phenolic antioxidant. 
Nilsson teaches electrical conductivities of 0.1-30 fS/m measured at 30 kV/mm and 70 degrees C on non-degassed samples (¶ 42, Table 5), which overlaps the claimed range. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Nilsson suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Nilsson. See MPEP 2123.
With regards to the content of peroxide by-products, it is noted from the instant specification that the content of peroxide by-products is approximately the same as the amount of peroxide compound originally contained within the polymer composition. For instance, the table of page 47 illustrates compositions that contain about 5500, 5500, Nilsson teaches peroxide levels of less than 10 wt%, preferably 0.2-8 wt% (equivalent to less than 100,000 ppm, preferably 2,000-80,000 ppm) (¶ 45). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize less than 10 wt% or 0.2-8 wt% of peroxide based on the teachings of Nilsson, thereby affording compositions that would necessarily exhibit the amount of peroxide by-products claimed. 
With regards to 2,4-dimethyl-4-methyl-1-pentene, Nilsson teaches such an additive is optional (Table 1 describes inventive examples without 2,4-dimethyl-4-methyl-1-pentene), and thus expressly teaches a concentration of 0 wt%. Accordingly, it would have been obvious to one of ordinary skill in the art to utilize 0 wt% of 2,4-dimethyl-4-methyl-1-pentene and predictably afford crosslinked polymer compositions. Alternatively, Nilsson teaches other scorch retarders such as hydroquinone derivatives can be used (¶ 61). Therefore, it would have been obvious to one of ordinary skill in the art to utilize a different scorch retarder such as hydroquinone derivatives in lieu of 2,4-dimethyl-4-methyl-1-pentene based on the teachings of Nilsson.
With regards to the oxidation induction time claimed, it is noted the polyolefin used in Example 4 is made using substantially the same materials and substantially the same protocol as “LDPE3” of the inventive Examples of the instant specification. The sulfur based antioxidant used (4,4-thiobis(2-tertbutyl-5-methylphenol)) is also the same as disclosed within the examples of the instant specification. As set forth above, Nilsson suggests peroxide and 2,4-dimethyl-4-methyl-1-pentene contents consistent with what is claimed. Since the broader teachings of Nilsson suggests crosslinked Nilsson suggests compositions that necessarily exhibit the oxidation induction time claimed in the absence of evidence to the contrary since identical compositions cannot have mutually exclusive properties. 
Regarding Claim 3, Nilsson teaches 0.005-2.5 wt% of antioxidant. Since the molecular weight of 4,4-thiobis(2-tertbutyl-5-methylphenol) is about 359 and this antioxidant has an OH functionality of 2, Nilsson would suggest concentrations spanning 0.3 to 139 mmol OH / kg polymer composition.  Nilsson teaches the compositions comprise at least 35 mmol –O-O- / kg polymer composition (¶ 35). Such ranges overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Nilsson suggests the range claimed. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Nilsson. See MPEP 2123.
Regarding Claim 4, Nilsson is seen to suggest a peak temperature of 281 degrees Celsius in Example 4 (¶ 264), which lies within the claimed range. Alternatively, To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Regarding Claim 6, Nilsson
Regarding Claims 7 and 17-19, Nilsson teaches 1,7-octadiene as a comonomer (Table 1), which satisfies the limitations concerning the comonomer structure set forth within claims 7, 17, and 18. 
Regarding Claims 10, 11, and 14-16, Nilsson teaches DC power cables comprising a conductor surrounded by an inner semiconductive layer, an insulation layer, and an outer semiconductor layer, in that order, wherein the insulation layer comprises the crosslinked polymer composition (¶ 146, 148). Nilsson teaches HV and EHV DC power cables (¶ 148). 
Regarding Claim 20, Nilsson teaches LDPE homopolymers and copolymers with other comonomers (¶ 70-72). Further, Nilsson’s teaches embodiments that utilize unsaturated LDPE copolymers of ethylene and polyunsaturated comonomer of 1,7-octadiene (¶ 260, Table 1). The remaining limitations of claim 20 are adequately addressed within ¶ 15-21, the discussion of which is incorporated herein by reference.
Claim 1, 3, 4, 6, 7, 10, 11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smedberg (WO 2011/057928 A1).
It is noted that claims 1, 3, 4, 6, 7, 10, 11, and 14-20 are recited in the product-by-process format by use of the language, “formed by…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).To the extent that the 
Regarding Claim 1, Smedberg teaches crosslinked polymer compositions (Page 1, Lines 3-9) and discloses an embodiment in Example 1 wherein the composition is obtained by crosslinking a mixture of polyolefin, sulfur containing antioxidant, and peroxide (Table 1). The sulfur-containing antioxidant of Example 1 is 4,4-thiobis(2-tertbutyl-5-methylphenol), which is a phenolic antioxidant. 
With regards to the content of peroxide by-products, it is noted from the instant specification that the content of peroxide by-products is approximately the same as the amount of peroxide compound originally contained within the polymer composition. For instance, the table of page 47 illustrates compositions that contain about 5500, 5500, 7000, and 9000 ppm of peroxide (DCP) yield compositions with peroxide by-products of 5500, 5500, 7000, and 9000 ppm respectively. Smedberg teaches Example 1 possesses a peroxide content of 0.3 wt%/10 mmol O-O/kg (3000 ppm). Accordingly, Example 1 is seen to necessarily exhibit a peroxide by-product concentration consistent with what is claimed absent evidence to the contrary. 
The Example of Smedberg differs from the subject matter claimed in that the MFR of the polyolefin used has a MFR of 1.89 (Page 35, Line 14), a conductivity of 0.5-10.5 fS/m is not observed, and the concentration of 2,4-diphenyl-4-methyl-1-pentene is too high. 
With regards to MFR, Smedberg teaches the MFR is preferably 0.2 to 10 g/10 min (Page 16, Lines 12-18), which overlaps the range claimed. It would have been Smedberg suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Smedberg. See MPEP 2123.
With regards to conductivity, Smedberg teaches conductivities of 0.5-35 fS/m (Page 8, Lines 12-18), the conductivity being measured at 30 kV/mm and 70 degrees C on non-degassed samples (Pages 31-32). The disclosed range overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Smedberg suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Smedberg. See MPEP 2123.
With regards to 2,4-dimethyl-4-methyl-1-pentene, Smedberg teaches the inclusion of scorch retarder is optional (Page 18, Lines 9-18). Accordingly, it would have been obvious to one of ordinary skill in the art to omit 2,4-dimethyl-4-methyl-1-pentene scorch retarder, thereby predictably obtaining workable crosslinkable compositions. It has been held that the omission of an optional element is prima facie obvious where such function is not desired or required. MPEP 2144.04(II)(A). 
With regards to the oxidation induction time claimed, since Smedberg expressly suggests the same compositions being produced in a substantially similar if not identical fashion as to what is described within the instant specification, it therefore follows that Smedberg suggests compositions that would necessarily exhibit the claimed oxidation induction time in the absence of evidence to the contrary. 
Regarding Claim 3, Smedberg teaches Example 1 possesses a peroxide content of 0.3 wt%/10 mmol O-O/kg (3000 ppm). Smedberg teaches 0.08 wt% of 4,4-thiobis(2-tertbutyl-5-methylphenol) antioxidant, equivalent to 4.5 phenolic –OH/kg polymer composition (Table 1 of the instant specification). 
Regarding Claim 4, Smedberg is seen to suggest a peak temperature of 180 degrees Celsius (Page 31, Lines 10-22), which lies within the claimed range. Alternatively, To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Regarding Claims 6, 7, and 17-19, Smedberg teaches the LDPE of Example 1 is an unsaturated copolymer of ethylene and 1,7-octadiene, which satisfies the limitations concerning the comonomer structure set forth within claims 7, 17, and 18.
Regarding Claims 10, 11, and 14-16, Smedberg teaches DC power cables comprising a conductor surrounded by an inner semiconductive layer, an insulation layer, and an outer semiconductor layer, in that order, wherein the insulation layer comprises the crosslinked polymer composition (Page 26, Lines 1-13). Smedberg teaches HV and EHV DC power cables (Page 26, Lines 15-18). 
Regarding Claim 20, Smedberg teaches the LDPE of Example 1 is an unsaturated copolymer of ethylene and 1,7-octadiene, which satisfies the limitations concerning the comonomer structure set forth within claims 7, 17, and 18. The .
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
Applicant generally argues conductivities of 0.5 to 10.5 fS/m is unexpected. This is not found persuasive as Nilsson plainly teaches electrical conductivities of 0.1-30 fS/m can be achieved (¶ 42) and Smedberg teaches conductivities of 0.5-35 fS/m can be achieved (Page 8, Lines 12-18). Therefore, such conductivities are not seen to be unexpected in view of Nilsson or Smedberg, or alternatively, are not seen to hold significance to the extent that the difference between what Applicant observes and what would be expected as indicated by Nilsson or Smedberg can be regarded as unexpected. Further, the claims are not commensurate in scope with evidence relied upon in support of Applicant’s allegation. One of ordinary skill would be unable to ascertain a trend within the exemplified data to reasonably extend the probative value thereof to encompass the scope claimed.
Applicant generally argues Nilsson does not disclose an inventive example with all limitations claimed. This is not found persuasive. The rejection is not an anticipation rejection concerning inventive example 4 of Nilsson, but rather is an obviousness rejection predicated on the broader teachings of Nilsson. 
Applicant argues that none of the Examples of Nilsson exhibit the scorch retarder, peroxide, and electrical conductivity parameters claimed. Although Applicant acknowledges Nilsson suggest overlapping ranges, Applicant argues it is too simplistic Nilsson’s examples, but is an obviousness rejection predicated on the broader teachings of Nilsson. Nilsson plainly teaches compositions where scorch retarder, peroxide, and electrical conductivity overlap the ranges claimed. Accordingly, the creation of such crosslinked compositions would have been obvious to one of ordinary skill in the art in view of Nilsson. It has long been held that where the prior art teaches overlapping ranges, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Applicant reiterates arguments made via 11/4/2019, namely that Nilsson allegedly teaches against decreasing peroxide without a corresponding increase in scorch retardant. This is not found persuasive for reasons already of record. Namely, Nilsson plainly teaches 2,4-diphenyl-4-methyl-1-pentene and peroxide contents that overlap the amounts instantly claimed. Accordingly, the creation of crosslinked compositions derived from such amounts would have been obvious to one of ordinary skill in the art in view of Nilsson. Nilsson does not criticize, discredit, or otherwise discourage the concentrations claimed. Therefore, Nilsson is not teaching away. It is further noted the above rejection sets forth an alternative rationale predicated on the substitution of 2,4-diphenyl-4-methyl-1-pentene for other scorch retarders such as hydroquinone derivatives. It does not appear Applicant’s arguments address this rationale since, assuming arguendo one of ordinary skill must utilize a scorch retarder at low peroxide contents, the substitution of 2,4-diphenyl-4-methyl-1-pentene with hydroquinone derivatives would appear to satisfy the requirement of a scorch retarder at Nilsson (4,4’-thiobis(2-tertbutyl-5-methylphenol)) also functions effectively as a scorch retarder (see Abstract and Table of Col. 7 of Keogh (U.S. Pat. No. 6,180,706)). Therefore, even if one were to remove 2,4-diphenyl-4-methyl-1-pentene, the remaining sulfur containing antioxidant would still impart scorch retarding characteristics.
Applicant argues the only reason provided by the Office for using the peroxide/2,4-diphenyl-4-methyl-1-pentene claimed is that Nilsson teaches overlapping ranges. In response, Nilsson clearly teaches one may utilize 2,4-diphenyl-4-methyl-1-pentene and peroxide in concentrations overlapping the ranges claimed. Therefore, in view of the teachings of Nilsson, it would have been obvious to one of ordinary skill to utilize the amounts claimed and predictably afford a crosslinked polymer composition. 
Applicant argues the Examiner relies upon hindsight reasoning. This is not found persuasive as the rejections of record take into account only knowledge which was within the level of ordinary skill at the time of the claimed invention was made and does not include knowledge gleaned only from the applicant’s disclosure. Therefore, such a reconstruction is proper.
Applicant compares various components in Reference Examples 1 and 2 versus Inventive Examples 1 and 2 of the present specification and notes the compositions exhibit different oxidation induction times. Applicant argues the data shows oxidation induction time varies with crosslinking temperature and additive content. This is not found persuasive. While Applicant argues OIT changes with crosslinking temperature, it Nilsson actually teaches nearly identical crosslinking temperatures. See for instance “LDPE3” of Example 3 of the present application where it is described
    PNG
    media_image1.png
    216
    667
    media_image1.png
    Greyscale
 Whereas ¶ 264 of Nilsson states:

    PNG
    media_image2.png
    182
    571
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    83
    560
    media_image3.png
    Greyscale
As noted within the rejection, the polyolefin used in Example 4 is made using substantially the same materials and substantially the same protocol as “LDPE3” of the inventive Examples of the instant specification. As described prior, Nilsson obviates using the same additives in the same concentrations. Since Nilsson obviates compositions comprising the same components, the same concentration of components, and the substantially the same processing conditions, it is unclear how or why such compositions would not necessarily exhibit the same OIT values. Applicant has not presented sufficient evidence or reasoning establishing how or why the compositions broadly suggested by Nilsson
Applicant argues Nilsson does not describe the “claimed relationship” between peroxide by-product content and OIT. This is not found persuasive as the broader teachings of Nilsson meets all limitations claimed, inclusive of peroxide by-product content and OIT. 
With regards to Smedberg, Applicant argues that a comparison of examples 2 and 3 of Smedberg reveals using lower amounts of 2,4-diphenyl-4-methyl-1-pentene gives better conductivity, but worse mechanical properties. Applicant reasons omitting 2,4-diphenyl-4-methyl-1-pentene would be contrary to the stated purpose of Smedberg. This is not found persuasive. Smedberg plainly teaches the inclusion of scorch retarder is optional. Accordingly, it would have been obvious to one of ordinary skill in the art to omit 2,4-dimethyl-4-methyl-1-pentene scorch retarder, thereby predictably obtaining workable crosslinkable compositions. There does not appear to be any particular teaching or indication within Smedberg that not using 2,4-diphenyl-4-methyl-1-pentene would render the crosslinked compositions unsatisfactory in terms of mechanical properties/conductivity. The differences in mechanical properties between Examples 2 and 3 do not appear to be significant despite a 72% decrease in the amount of 2,4-diphenyl-4-methyl-1-pentene. Smedberg even says as much: “mechanical properties expressed as tensile properties and PENT remain in the level comparable to or even improved over the levels of the ref. 2.” (Page 39, Lines 4-9). 
Applicant argues Smedberg’s examples do not exhibit the conductivity values claimed. This is not found persuasive as Smedberg plainly teaches conductivities of 0.5-35 fS/m can be achieved (Page 8, Lines 12-18). It has long been held that where prima facie case of obviousness is established. See MPEP 2144.05(I).
Applicant makes similar arguments with respect to OIT and Smedberg as was made with respect to Nilsson. This is not found persuasive for similar reasons. The crosslinking temperatures used by Smedberg appear to be substantially the same (see Page 35, Lines 8-22). Smedberg obviates the same components in the same concentrations as is presently claimed. Since Smedberg obviates compositions comprising the same components, the same concentration of components, and the substantially the same processing conditions, it is unclear how or why such compositions would not necessarily exhibit the same OIT values. Applicant has not presented sufficient evidence or reasoning establishing how or why the compositions broadly suggested by Smedberg would not necessarily exhibit the OIT values claimed. 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/16/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764